Gage 1:19-€y-09189-BKE Bacument 22 Filed 62/24/28 Page 4 ef 2

Jason M. Drangel (JD 7204)
jdrangel@@ipcounselars.com
Ashly E, Sands (AS 7715)
asands@@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: — (212) 292-5390
Facsimile: (212) 292-5391]
Attorneys for Plaintiff
ideavillage Products Corp.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IDEAVILLAGE PRODUCTS CORP.,

Plaintiff
v.

123LOPF//Y, ef al,,
Defendants

 

 

CIVIL ACTION No.
19-cy-9159 (PIKC)

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41 (a}(1)(A)() of the Federal Rules of Civil Procedure, Plaintiff

Ideavillage Products Corp. (“Ideavillage™ or “Plaintiff’), by their undersigned attorneys, hereby

give notice of dismissal of all claims against Defendants Bigbuyu and Livoty in the above-

captioned action, with prejudice, and with each party to bear its own attorneys’ fees, costs and

eXPpenses,

 
Ease 1:19-¢y-69159:BKE Beeument 22 Filed 62/24/28 Page 2 ef 2

Dated: February 19, 2020 Respectfully submitted,
EPSTEIN rit, LLP

   

 

BY:

 

Brieanne Saitly (BS 371))
bscully@ipcounsétors:com
EPSTEIN DRANGEL LLP
60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: {212} 292-5391
Attorney for Plaintiff
ldeavillage Products Corp.

It is so ORDERED.

-
Signed at New York, NY on eee _

 

 

Judge P. Kevin Castel
United States District Judge

to

 
